Citation Nr: 1030111	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-31 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The appellant is the widow of a Veteran whose active military 
service extended from April 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The Veteran died in July 1986 due to acute hepatic 
insufficiency superimposed on acute aspiration pneumonia.

2.  Liver disease was not present in service or for many years 
thereafter, was not manifested to a degree of 10 percent within 
the first post-service year, and has not been linked to the 
Veteran's service.

3.  Pneumonia was not present in service or for many years 
thereafter and has not been linked by competent evidence to the 
Veteran's service.

4.  At the time of the Veteran's death, service connection was 
not in effect for any disability.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability or disease incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Cause of Death

The surviving spouse of the Veteran seeks service connection for 
the cause of the Veteran's death.  The Veteran died in July 1986 
without service connection being granted for any disability.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Some chronic diseases, 
such as cirrhosis of the liver, may be presumed to have been 
incurred in service, if they become manifest to a degree of ten 
percent or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  A determination of service connection requires a 
finding of the existence of a current disability and a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in- service injury or disease and the current 
disability.  Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service connected 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the Veteran.  
Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one not 
related to the principal cause. In determining whether the 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  In 
order to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service connected 
disability that made the Veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service 
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for the 
cause of the Veteran's death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's widow seeks entitlement to service connection for 
the cause of the Veteran's death.  The Veteran died in July 1986.  
The Veteran's death certificate indicates that the Veteran died 
of "natural causes."  The Veteran's terminal treatment notes 
indicate that the Veteran had aspiration pneumonia, tracheitis, 
acute enteral colitis, and acute congestion of the 
intraventricular septum at the time of his death.  The note 
indicated that the Veteran had a past history of intravenous drug 
abuse that dated from the 1960s in Korea and continued for 
several years after the Veteran returned home.  The physician 
reported that the Veteran had episodes of jaundice and was 
treated at a methadone clinic for the prior 10 years.  The note 
revealed that the Veteran had known cirrhosis with intermittent 
episodes of liver failure and thrombocytopenia for the prior 10 
years.  His terminal treatment notes reveal that the clinical 
diagnosis at death was acute hepatic insufficiency superimposed 
on acute aspiration pneumonia.  It was stated that the Veteran's 
acute hepatic insufficiency was secondary to Laennec's cirrhosis. 

The Veteran's widow contends that the Veteran's death was due to 
drug abuse in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any liver disorder or 
respiratory disorder.  There is no evidence of record indicating 
that the Veteran's terminal liver disorder and pneumonia may be 
related to the Veteran's active service.  Nor is there any 
evidence showing that the Veteran had cirrhosis to a degree of 10 
percent within one year of discharge from service.  

The Board finds that entitlement to service connection for the 
cause of the Veteran's death is not warranted.  As noted above, 
the Veteran died in July 1986 due to "natural causes."  The 
Veteran's terminal diagnosis was acute hepatic insufficiency 
superimposed on acute aspiration pneumonia.  The Veteran's 
service treatment records do not reveal any complaint, diagnosis, 
or treatment for pneumonia or any liver disorder, including 
hepatic insufficiency and cirrhosis.  While he did have 
complaints of generalized malaise, aches all over, and stomach 
cramps in September 1961, physical examination showed that he was 
not jaundiced, and the diagnosis was virile gastroenteritis.  He 
was seen in March 1961 for phlegm and stuffiness.  His lungs 
however were clear upon physical examination.  In January 1962, a 
chest x-ray report indicated that his heart and lungs were within 
normal limits.  At the time of discharge, the Veteran reported 
that he did not have any respiratory, stomach, liver, or 
intestinal trouble and the physical examination was negative for 
such conditions.  The evidence does not reveal any indication of 
any liver disorder until 1976, more than 14 years after 
separation from service.  

There is no evidence indicating that the Veteran's terminal 
conditions may be related to the Veteran's active service.  As 
stated above, the appellant contends that the Veteran's death was 
due to the Veteran's in service drug abuse.  However, even if any 
medical opinion found that the Veteran's terminal liver disorder 
and pneumonia were contracted through drug abuse during service, 
this disorder, by law, would not be deemed as incurred in the 
line of duty as drug use is considered to be willful misconduct.  
See 38 C.F.R. §§ 3.1(m), 3.301(d).  As such, entitlement to 
service connection for the cause of the Veteran's death is 
denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service- connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection for the cause of 
the Veteran's death is being denied, and hence no rating or 
effective date will be assigned with respect to this claim.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in December 2005, prior to the initial AOJ 
decision in this matter.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  This notice 
was sufficient with regard to the Court's language in Hupp.  
Because service connection was not in place for any disabilities 
suffered by the Veteran, properly tailored notice need not have 
included the items listed as (1) and (2) above.  Given these 
facts, the December 2005 letter provided the appellant with 
properly tailored notice in that the letter informed her that the 
evidence need show that the Veteran died from a service-related 
injury or disease; notice that encompasses, in layperson's terms, 
the requirements for substantiating a claim that the Veteran died 
of a condition that warranted service connection.

VA has a duty to assist in the development of claims.  This duty 
includes assisting the claimant in the procurement of service 
medical records and pertinent treatment records and obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The appellant submitted private treatment records 
dated in July 1986 from Montefiore Medical Center.

The Board notes that the appellant indicated that the Veteran 
received treatment at the Beth Israel Medical Center, Bernstein 
Institute, Methadone Maintenance Treatment Program and provided a 
release for these records.  In June 2006 a response was received 
indicating that the medical center could not able to confirm that 
the Veteran was ever treated at the facility.  In the statement 
of the case, dated in September 2006, the appellant was informed 
that only the records from Montefiore Medical Center had been 
obtained and associated with the claims folder.  As such, the 
Board finds that the appellant has been informed that the records 
are unavailable pursuant to 38 C.F.R. § 3.159(e).

The Board acknowledges that VA has not obtained a medical opinion 
with respect to the appellant's claim for service connection for 
the Veteran's cause of death.  In DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals 
for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) does not 
always require the Secretary to assist the claimant in obtaining 
a medical opinion or examination for a DIC claim, but it does 
require VA to assist a claimant in obtaining such whenever it is 
necessary to substantiate the DIC claim.  The Federal Circuit 
Court added that there was no duty to provide a VA opinion in a 
DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is 
explicitly limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by VA to 
a Veteran, and, therefore, does not pertain to a DIC claim.  Id. 
But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding 
that in the context of a DIC claim, the VA must also consider 
that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).  In this case, there is no evidence in any way implying 
that the Veteran's service contributed to the causes of his 
death.  Therefore, there is no possibility that a medical opinion 
on this issue would assist the appellant.  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. § 
5103A.

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


